Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over JP2009186743 in view of JP49028642 and optionally JP2003082108.
JP2009186743 (abstract) employs a polycarbonate “A” of 0.1-0.3dl/g limiting viscosity to make a photoconductor. This polycarbonate has applicant’s structure (see claim 1 of reference). 
This limiting viscosity is believed to correspond/overlap applicant’s 1,500-10,000 MW. This is based on the disclosure of Axelrod 4129546 (col 3 line 4; table) who indicates oligomeric polycarbonates having 4-6 repeat units have a limiting viscosity within 0.001-0.3dl/g. Secondly, the well known equation ŋ = 0.000123Mw0.83 (see paragraph 229 of Funakoshi 2003/0195329) translates the 0.1-0.3dl/g limiting viscosity to being a Mw of  3,200 - 12,000g/mol.
JP2009186743 (paragraphs 64-67) produce such a powdery polycarbonate oligomer of 0.2dl/g.

JP49028642 (abstract) teaches granulation and purification of polycarbonate powder by treating a solution of the polycarbonate with poor solvent and high shear. This reduces the low MW compounds from the polycarbonate.
The poor solvent may be methanol, ethanol, propanol, etc (page 2 of translation) which are also applicant’s poor solvents for conducting the separation/purification (paragraph 21 of spec). JP49028642 contains an example of using isopropanol as the poor solvent which produces a powder of 0.48 specific gravity (page 4 of translation). 
JP49028642 (examples) have bulk densities for the powder >0.4 (presumably g/cc).
Although JP49028642 only names polycarbonates based on 4,4’ dihydroxydiphenylalkanes, there is no reason to believe the technique would not also be applicable to polycarbonates based on similar 4,4’ dihydroxydiphenylcycloalkanes. 
Additionally, JP2003082108 (abstract) can be cited to show the bulk density of low MW (ie oligomeric) polycarbonate particles.
It would have been obvious to purify/refine out any low MW components from JP2009186743’s polycarbonate oligomeric powder as well as ensure the bulk density is within common values. Purifying an old product is generally obvious if the method of purifying is known (MPEP2144.04 VII). If these poor solvents reduce the low MW components to under 1% for applicant, then the same is expected for the prior art’s technique.


The polycarbonate may be polymerized from a carbonic diester such as diphenylcarbonate (paragraph 59 of JP’743). 

Applicant's arguments filed 1/7/22 have been fully considered but they are not persuasive. 
Applicant argues that JP49028642 only suggests polycarbonates of dihydroxydiphenylalkanes instead of dihydroxydiphenylcycloalkane as is required by applicant.
This is not convincing. JP49028642 is the secondary reference in the rejection. Of course the secondary reference lacks some element(s) of applicant’s claim. The reference would have been applied as anticipatory if it met all of applicant’s limitations. The primary reference (JP2009186743) is directed to applicant’s dihydroxydiphenylcycloalkane based polycarbonate oligomer. One cannot show nonobviousness by attacking the references individually (MPEP2145 IV.).
Applicant argues that it could not have been obvious to treat the polycarbonate with a combination  of acetone (a good solvent) followed by an alcohol poor solvent because the secondary reference JP49028642 considers acetone, methanol, ethanol, propanol to each be a “poor solvent”.
This is not convincing because applicant is not claiming a process of treating the polycarbonate with acetone, followed by treating with an alcohol. “Acetone” is not present in the claims at all. Applicant is claiming a polycarbonate with a minimal amount 
Applicant’s argues that one of ordinary would not apply the JP49028642 purification scheme to JP2009186743’s specific polycarbonate oligomer because one of the named solvents of J’642 (ie acetone) would not work for JP2009186743’s specific polycarbonate oligomer.
This is not convincing. The fact that one named solvent of the secondary reference would fail does not detract from the fact that other solvents such as isopropanol are actually exemplified and would be successful (according to applicant). Each of the many named solvents in the secondary reference have different solvating strengths. It is not surprising that some would be successful and others not for the specific polycarbonate oligomer of the primary reference.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	1/19/22